Title: John Lamb to the American Commissioners, 16 February 1786
From: Lamb, John
To: American Commissioners


Barcelona, 16 Feb. 1786. “On the 11th Day we arrived here”; has drawn for £2,600 sterling in all, £2,000 of which he will receive Monday next; hopes that the trinkets brought from Paris will gain him an audience at Algiers; has met with some little disappointments since leaving France which have detained them until this time; hopes to sail  next week and refers them to Harrison for particulars as to his present situation. “He is fully acquainted.”
